



Exhibit 10.3





AMERIGROUP CORPORATION

2003 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT


                This Nonqualified Stock Option Agreement (the “Option
Agreement”) is made and entered into as of ______________ (the “Date of Grant”),
by and between AMERIGROUP Corporation, a Delaware corporation (the “Company”),
and _____________ (the “Optionee”). Capitalized terms not defined herein shall
have the meaning ascribed to them in the Company’s 2003 Equity Incentive Plan
(the “Plan”).


                1.            Number of Shares. The Company hereby grants to
Optionee an option (this “Option”) to purchase _________ Shares (the “Option
Shares”) at an Exercise Price per Share of $________, subject to all of the
terms and conditions of this Option Agreement and the Plan.


                 2.            Option Term. The term of the Option and of this
Option Agreement (the “Option Term”) shall commence on the Date of Grant set
forth above and, unless the Option is previously terminated pursuant to Section
5 below, shall terminate on the tenth anniversary thereof (the “Expiration
Date”). As of the Expiration Date, all rights of the Optionee hereunder shall
terminate.


                 3.            Conditions of Exercise.


                                 (a)             Subject to Section 5 below, the
Option shall become vested as to __________ (__%) of the Option Shares on
____________ and as to an additional __________ (__%) of the Option Shares each
quarter thereafter, such that the Option shall become fully (100%) vested on
___________.


                                 (b)             Prior to the Expiration Date,
this Option may be exercised in whole or in part at any time as to Option Shares
which have vested; provided, however, that in the event Optionee terminates
employment or service with the Company and all Parents, Subsidiaries and
Affiliates, from and after such Termination Date (as defined in Section 5
below), this Option may be exercised only with respect to Option Shares that
have vested as of the Termination Date.


                                 (c)             This Option may not be
exercised for a fraction of a share.


                 4.             Method of Exercise of Option.


                                 (a)             The Option may be exercised by
delivering to the Company an executed stock option exercise agreement in the
form attached hereto as Exhibit A, or in such other form as may be approved by
the Administrator from time to time (the “Exercise Agreement”), which shall set
forth, interalia, (i) Optionee’s election to exercise the Option and (ii) the
number of shares of Common Stock being purchased, and payment in full of the
aggregate Exercise Price of




1

--------------------------------------------------------------------------------



the shares being purchased. If someone other than the Optionee exercises the
Option, then such person must submit documentation reasonably acceptable to the
Company verifying that such person has the legal right to exercise the Option.


                                 (b)             The Option may not be exercised
unless such exercise is in compliance with all applicable federal and state
securities law, as they are in effect on the date of exercise.


                                 (c)             Payment of the aggregate
Exercise Price for Option Shares being purchased and any applicable withholding
taxes may be made (i) in cash or by check, (ii) to the extent permitted by
applicable law, by means of a cashless exercise procedure through a broker
acceptable to the Administrator, (iii) through delivery of unrestricted Shares
already owned by the Optionee for more than six months on the date of surrender,
to the extent the shares have an aggregate Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which such
Option shall be exercised, or (iv) by any other means of exercise authorized
from time to time by the Administrator.


                5.            Effect of Termination of Employment or Service and
Change in Control.


                                 (a)            Termination of Employment or
Service Generally. Upon the termination of Optionee’s employment or service with
the Company and all Parents, Subsidiaries and Affiliates under any circumstances
other than for Cause, the Option shall immediately terminate as to any Option
Shares that have not previously vested as of the date of such termination (the
“Termination Date”). Any portion of the Option that has vested as of the
Termination Date shall be exercisable in whole or in part for a period of 90
days following the Termination Date; provided, however, that in the event of
termination by reason of Optionee’s death or Disability, such exercise period
shall extend until the date that is six months from the Termination Date;
provided, further, that in no event may the Option be exercised after the
Expiration Date. Upon expiration of such 90-day or six-month period, as
applicable, any unexercised portion of the Option shall terminate in full
(whether or not then exercisable).


                                 (b)            Termination for Cause.
Immediately upon the termination of Optionee’s employment or service with the
Company or any Parent, Subsidiary or Affiliate for Cause, the Option shall
terminate in full (whether or not then exercisable).


                                 (c)            Change in Control. Any portion
of the Option that has not previously vested shall become fully vested upon a
Change in Control.


                6.            Adjustments. In the event of any Change in
Capitalization, the Administrator shall take such actions pursuant to Section 5
of the Plan as it deems appropriate.


                 7.             Nontransferability of Option. Except under the
laws of descent and distribution, the Optionee shall not be permitted to sell,
transfer, pledge or assign the Option and this Option Agreement; provided,
however, that, subject to such terms and conditions as the




2

--------------------------------------------------------------------------------



Administrator may establish, the Optionee shall be permitted to transfer this
Option to a trust controlled by the Optionee during the Optionee’s lifetime for
estate planning purposes or to make a gift of this Option to an Immediate Family
Member. Unless transferred pursuant to the foregoing sentence, the Option shall
be exercisable, during the Optionee’s lifetime, only by the Optionee. Without
limiting the generality of the foregoing, except as otherwise provided herein,
the Option may not be assigned, transferred, pledged or hypothecated in any way,
shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Option shall be null and void and without effect.


                8.            Notices. All notices and other communications
under this Agreement shall be in writing and shall be given by facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given three days after mailing or 24 hours
after transmission by facsimile to the respective parties named below:


  If to the Company: AMERIGROUP Corporation
4425 Corporation Lane
Virginia Beach, VA 23462
Facsimile: (757) 557-6743
Attn: Stanley F. Baldwin


  If to the Optionee: ___________________________
___________________________
___________________________
Facsimile: ___________________



                Either party hereto may change such party’s address for notices
by notice duly given pursuant hereto.


                9.            Tax Consequences. The tax laws and regulations
applicable to the exercise of the Option and the disposition of the Option
Shares are complex and subject to change. Optionee should consult a tax adviser
before exercising the Option or disposing of the Shares.


                 10.            Securities Laws Requirements. The Option shall
not be exercisable to any extent, and the Company shall not be obligated to
transfer any Option Shares to the Optionee upon exercise of such Option, if such
exercise, in the opinion of counsel for the Company, would violate the
Securities Act of 1933 (the “Securities Act”) or any other Federal or state
statutes having similar requirements as may be in effect at that time.




3

--------------------------------------------------------------------------------



                11.             No Obligation to Register Option Shares. The
Company shall be under no obligation to register the Option Shares pursuant to
the Securities Act or any other Federal or state securities laws.


                12.            Investment Representation. The Optionee hereby
represents and warrants to the Company that the Optionee, by reason of the
Optionee’s business or financial experience (or the business or financial
experience of the Optionee’s professional advisors who are unaffiliated with and
who are not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Optionee’s own
interests in connection with the transactions contemplated under this Option
Agreement.


                13.            Market Stand-Off. In connection with any
underwritten public offering by the Company of its equity securities pursuant to
an effective registration statement filed under the Securities Act for such
period as the Company or its underwriters may request (such period not to exceed
180 days following the date of the applicable offering), the Optionee shall not,
directly or indirectly, sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, or otherwise dispose of or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Option Shares acquired under this Option Agreement without the prior
written consent of the Company or its underwriters.


                14.            Protections Against Violations of Agreement. No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the Option Shares by
any holder thereof in violation of the provisions of this Agreement or the
Certificate of Incorporation or the Bylaws of the Company, will be valid, and
the Company will not transfer any of said Option Shares on its books nor will
any of said Option Shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with said provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.


                 15.            Withholding Requirements. The Company’s
obligations under this Option Agreement shall be subject to all applicable tax
and other withholding requirements, and the Company shall, to the extent
permitted by law, have the right to deduct any withholding amounts from any
payment or transfer of any kind otherwise due to the Optionee.


                16.            Failure to Enforce Not a Waiver. The failure of
the Company to enforce at any time any provision of this Option Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.


                 17.            Governing Law. This Option Agreement shall be
governed by and construed according to the laws of the State of Delaware without
regard to its principles of conflict of laws.




4

--------------------------------------------------------------------------------



                18.            Incorporation of Plan. The Plan is hereby
incorporated by reference and made a part hereof, and the Option and this Option
Agreement shall be subject to all terms and conditions of the Plan.


                19.            Amendments. The Administrator may amend the terms
of this Option Agreement prospectively or retroactively at any time, but no such
amendment shall impair the rights of Optionee hereunder without his or her
consent.


                20.            Rights as a Stockholder. Neither the Optionee nor
any of the Optionee’s successors in interest shall have any rights as a
stockholder of the Company with respect to any shares of Common Stock subject to
the Option until the date of issuance of a stock certificate for such shares of
Common Stock.


                21.            Agreement Not a Contract for Services. Neither
the Plan, the granting of the Option, this Option Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Optionee has a right to continue to
provide services as an officer, director, employee, consultant or advisor of the
Company or any Parent, Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.


                22.            Survival of Terms. This Option Agreement shall
apply to and bind the Optionee and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.


                23.            Representations. The Optionee has reviewed with
his own tax advisors the Federal, state, local and foreign tax consequences of
the transactions contemplated by this Option Agreement. The Optionee is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Optionee understands that he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Option Agreement.


                24.            Authority of the Administrator. The Administrator
shall have full authority to interpret and construe the terms of the Plan and
this Option Agreement. The determination of the Administrator as to any such
matter of interpretation or construction shall be final, binding and conclusive.


                 25.            Acceptance. The Optionee hereby acknowledges
receipt of a copy of the Plan and this Option Agreement. Optionee has read and
understand the terms and provision thereof, and accepts the Option subject to
all the terms and conditions of the Plan and this Agreement.




5

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have executed and
delivered this Option Agreement on the day and year first above written.


    AMERIGROUP Corporation


      By:
       

--------------------------------------------------------------------------------

    Stanley F. Baldwin
Executive Vice President, General Counsel
and Secretary



    ______________________________

Address:_______________________
______________________________
Social Security Number:____________




6

--------------------------------------------------------------------------------




EXHIBIT A



AMERIGROUP CORPORATION
2003 EQUITY INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT
NOTICE OF EXERCISE

_____________, ____


AMERIGROUP Corporation
[Address]

Attn:


                On __________, I was granted an option (an “Option”) by
AMERIGROUP Corporation (the “Company”) under the Company’s 2003 Equity Incentive
Plan (the “Plan”) and a stock option agreement, between myself and the Company
(the “Agreement”). This letter is to notify you that I wish to purchase Option
Shares under the Agreement as set forth below.


Exercise of Option


                1.              I wish to purchase ____Option Shares at the
current exercise price of $_____ per share for a total cost of $_____.


                2.              I am paying for these Option Shares as follows:


    ___ By enclosing cash and/or a certified or cashier's check payable to the
Company in the amount of $______.

    ___ By means of a cashless exercise procedure through the following broker:
______________________

    ___ By delivery of unrestricted shares of Company stock already owned by me
for more than six months on the date of surrender, and which have an aggregate
fair market value on the date of surrender equal to the



--------------------------------------------------------------------------------



    aggregate exercise price of the Option Shares as to which the Option is
being exercised, with any fractional share amounts to be settled by cash and/or
a certified or cashier’s check.


                3.              I am paying the local, state and federal
withholding taxes and/or all other taxes that the Company has advised me are due
as follows:


    ___ By enclosing cash and/or a certified or cashier's check payable to the
Company in the amount of $______.

    ___ By authorizing the Company to withhold from the number of Option Shares
I would otherwise receive that number of whole Shares having a fair market value
equal to the minimum tax withholding due, with any fractional share amounts to
be settled by cash and/or a certified or cashier’s check.

    ___ By delivery of unrestricted shares of Company stock already owned by me
for more than six months on the date of surrender, and which have an aggregate
fair market value on the date of surrender equal to the aggregate exercise price
of the Option Shares as to which the Option is being exercised, with any
fractional share amounts to be settled by cash and/or a certified or cashier’s
check.


                4.             In exercising my Option I hereby warrant and
represent to the Company that I acknowledge that the Company has no obligation
to issue a certificate evidencing any Option Shares purchasable by me until the
purchase price of such Option Shares is fully paid as set forth in the Option
Agreement.


    Very truly yours,

_________________________________
Optionee


Name and Address (please print)


Telephone Number
Social Security Number   _________________________________
_________________________________
_________________________________
(   )                                                                        
_________________________________





2

--------------------------------------------------------------------------------
